Citation Nr: 0327894	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  00-09 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increase in the 10 percent rating for a 
gastrointestinal condition. 

2.  Entitlement to service connection for residuals of 
surgery to the lungs and pancreas.

3.  Entitlement to service connection for residuals of a left 
elbow injury.

4.  Entitlement to service connection for residuals of a 
right ankle sprain.

5.  Entitlement to service connection for conjunctivitis.

6.  Entitlement to service connection for residuals of a 
hyperkeratotic papule on the back.

7.  Entitlement to service connection for musculoskeletal 
chest wall pain.

8.  Entitlement to service connection for a psychiatric 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to May 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 RO decision that, in pertinent part, 
denied service connection for residuals of surgery to the 
lungs and pancreas, a left elbow condition, a right ankle 
condition, conjunctivitis (claimed as blurred vision), 
removal of a mole on the back, chest wall/musculoskeletal 
chest pain, and adjustment disorder with mixed emotional 
features (claimed as a nervous condition, sleep disorder, and 
memory loss).  In the same decision, the RO granted service 
connection and a 10 percent rating for a gastrointestinal 
disorder, and the veteran appealed for a higher rating.  The 
RO has most recently descibed this service-connected 
gastrointestinal condition as including status postoperative 
hiatal hernia with history of perforation of the anterior 
esophagus, tightness of the gastroesophageal junction, and 
gastroesophageal reflux, as well as and status postoperative 
abdominal adhesions and small bowel obstruction.

The present Board decision addresses all the above issues 
except for service connection for a psychiatric disorder, and 
that issue is the subject of the remand at the end of the 
decision.

In the June 1997 decision, the RO also awarded service 
connection for low back strain, hypertension, right-sided 
renal cyst, postoperative removal of a tumor of the right 
thumb.  In August 2001, in part, the RO denied service 
connection for chronic obstructive pulmonary disease (COPD) 
(claimed as shortness of breath due to undiagnosed illness) 
and for painful joints (also claimed as due to undiagnosed 
illness).  The present Board decision does not involve these 
conditions.


FINDINGS OF FACT

1.  The different aspects of the veteran's service-connected 
gastrointestinal condition (status postoperative hiatal 
hernia with history of perforation of the anterior esophagus, 
tightness of the gastroesophageal junction, and 
gastroesophageal reflux, as well as status postoperative 
abdominal adhesions and small bowel obstruction) result in 
overall impairment equivalent to that found in a hiatal 
hernia in which there are symptoms productive of considerable 
impairment of health, or that found in moderately severe 
adhesions of the peritoneum.

2.  Claimed residuals of surgery to the lungs and pancreas 
are not currently shown.

3.  Claimed residuals of a left elbow injury are not 
currently shown.

4.  Claimed residuals of a right ankle sprain are not 
currently shown.

5.  Claimed conjunctivitis is not currently shown.

6.  Claimed residuals of removal of a hyperkeratotic papule 
from the back are not currently shown.

7.  Claimed musculoskeletal chest wall pain is not currently 
shown.


CONCLUSIONS OF LAW

1.  The veteran's service-connected gastrointestinal 
condition (status postoperative hiatal hernia with history of 
perforation of the anterior esophagus, tightness of the 
gastroesophageal junction, and gastroesophageal reflux, as 
well as status postoperative abdominal adhesions and small 
bowel obstruction) is 30 percent disabling.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.113, 4.114, Diagnostic 
Codes, 7301, 7346 (2003).

2.  Claimed residuals of surgery to the lungs and pancreas 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

3.  Claimed residuals of a left elbow injury were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).

4.  Claimed residuals of a right ankle sprain were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).

5.  Claimed conjunctivitis was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

6.  Claimed residuals of a hyperkeratotic papule removed from 
the back were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

7.  Claimed musculoskeletal chest wall pain was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from March 1974 
through May 1996, at which point he retired based on length 
of service.  This included service from September 1990 to 
April 1991 in Southwest Asia during the Persian Gulf War. 

Service medical records mention chest pain on several 
occasions in connection with viral syndromes and colds.  He 
was treated for blurred vision with red conjunctiva in 
December 1975; the assessment was conjunctivitis, and he was 
treated with eye drops.  In October 1976, he complained of 
left arm and left leg pain.  He complained of chest pain over 
the epigastric area in January 1978.  In February 1979, the 
veteran sprained his right ankle while playing basketball; 
there were no significant abnormalities noted on X-ray 
several months later.  The ankle was wrapped and he was 
placed on restrictions for several days.  

In March 1981, the veteran was seen for complaints of 
irritated eyes and occasionally blurry vision.  The diagnosis 
was mild right conjunctivitis without exudate.  The condition 
was noted as resolving within several days.  After additional 
complaints of blurry vision, in April 1981, he was diagnosed 
with epidemic keratoconjunctivitis.  Chronic chest pain 
secondary to smoking was noted in May 1984.  He was diagnosed 
with stress in March 1986 after complaints of nervousness and 
irritability for one month.  He was seen in June 1986 for 
left upper extremity pain with no history of direct trauma; 
the diagnosis was bursitis of the left shoulder.  In November 
1986, he was diagnosed with costochondritis after complaints 
of chest pain.  In June 1987, the assessment was chest wall 
pain.  In May 1988, he reported chest pain in the substernal 
and side areas with fatigue and shortness of breath; the 
diagnosis was rule out costochondritis, chest wall pain, and 
bronchitis.  

A hyperkeratotic papule was removed from his back with liquid 
nitrogen in June 1990.  In March 1991, he was seen again for 
conjunctivitis, which was shown as resolving after three days 
of treatment.  In September 1991, he had tenderness along the 
left costochondral borders, with an assessment of 
musculoskeletal chest pain and reflux.  A giant cell tumor 
was removed from his right thumb in March 1993.  

After many years of having been diagnosed with 
gastrointestinal symptoms involving a sliding hiatal hernia 
and reflux esophagitis, the veteran was admitted for upper 
endoscopy in November and December 1993.  He was treated for 
sprain and inversion of the left ankle in February 1994.  

In March 1994, he underwent surgical repair of his reflux by 
laparoscopic Nissen fundoplication.  While recovering 
overnight, he coughed up his NG tube, resulting in a puncture 
of the esophagus slightly above the surgical repair.  By the 
time the complication was discovered, he had developed a left 
pleural effusion, and fever.  Surgery was then performed to 
repair the esophagus hole; the Nissen wrap was also redone 
and replaced with a higher wrap over the perforated part of 
the esophagus.  On the next day, a small leak of the 
esophagus was discovered with formation of an abscess cavity 
posterior and to the left of the esophagus in the area of the 
spleen.  He had left and right pleural effusion with 
atelectasis (partial collapse) of the left lower lung lobe; 
there was also felt to be some infiltrate in the left lower 
lobe.  The abscess was drained the following week.  On 
abdominal X-ray and CT scan in late March, the pancreas 
appeared indistinct in its tail, but the head and the body 
appeared normal.  At the end of March, diagnostic procedures 
found no further evidence of esophageal leak.  Thereafter, he 
continued to improve, with resolution of the pleural effusion 
and infiltrate.  

In July 1994, he was able to tolerate a diet without reflux 
but with some mild tightness on swallowing.  An upper GI 
series in September 1994 showed status post hiatal hernia 
repair with a tight gastroesophageal junction, mild 
esophageal dysmotility, minimal gastroesophageal reflux, no 
evidence of recurrent hiatal hernia or of peptic ulcer 
disease. 

Lung X-rays from March 1995 showed no evidence of active 
disease.

In November 1995, after reporting a six-month history of 
painful mass and bulge in his midline incision from the 1994 
hernia surgery, the veteran underwent repair of an incisional 
hernia and ectopic bone that had developed in the area of the 
prior surgery.  Multiple abdominal adhesions were also lysed.  
After the surgery, he was reportedly doing well, with 
decreased pain.  

On his retirement medical history report in December 1995, he 
complained of left elbow pain, shortness of breath on 
exertion, constant low chest and upper abdomen pain, frequent 
indigestion, depression and worry, sleep troubles, and memory 
loss.  All of the pertinent systems were normal on 
examination.  His vision was 20/20, on near and distant 
vision, bilaterally.  

Service medical records also show that the veteran was seen 
in May 1996 for acute onset of crampy abdominal pain.  He 
underwent exploratory laparotomy with lysis of adhesions, 
appendectomy, and tube gastrotomy.  The discharge diagnosis 
was small bowel obstruction.

At the end of May 1996, the veteran was released from active 
duty.

Pulmonary function testing in June 1996 showed mild 
obstructive lung disease and mild restrictive disorder.  

A VA examination of the eyes in June 1996 was normal.
 
The veteran was given a VA examination in July 1996; in 
pertinent part, he complained of occasional right ankle and 
left elbow pain as well as not being able to sleep at night.  
His skin was warm and dry, free of rash.  His nose, sinus, 
mouth, and throat were normal.  There were no identified 
problems with his eyes.  The lungs were clear to percussion 
and auscultation.  His abdomen was soft and nontender; bowel 
sounds were present.  There was no organomegaly.  No hernia 
was identified.  There was no swelling or limitation of 
motion of the left elbow.  With regard to a history of 
occasional right ankle swelling with pain, there was no 
swelling or limitation of motion.  Diagnoses were status post 
surgery for hiatal hernia, for abdominal wall post hernia 
surgery, and for small bowel obstruction; history of left 
elbow pain; history of right occasional ankle swelling, not 
present today; history of chest wall pain; history of not 
being able to sleep well at night (but without sleep apnea); 
no evidence of disease of the pancreas; and history of 
occasional shortness of breath.  Chest X-rays from July 1996 
showed no acute cardiopulmonary disease.

On VA mental disorders examination in July 1996, he reported 
difficulty sleeping at night as well as early and mid-
insomnia since before his first hiatal hernia surgery, 
worrying about his and his family's welfare.  He reported 
indicated he was afraid of snakes, and he said that once in 
service he consulted with a psychiatrist after mistaking a 
wire for a snake.  He indicated that otherwise he had not had 
any psychiatric treatment.  He described physical problems 
and he related he had adjustment problems since recently 
leaving service.  He described symptoms such as sleeping 
problems, irritability, worry, tension, and decreased memory 
and concentration.  Upon a review of his subjective 
complaints and the mental status examination, the diagnosis 
was adjustment disorder with mixed emotional features.  The 
examining VA doctor added that there was no evidence of any 
psychiatric disability, and the veteran wanted to work and 
did not feel unable to perform any mental functions of any 
employment he could secure.  However, the doctor recommended 
psychiatric treatment and noted that the adjustment disorder 
was characterized by insomnia, anxiety, and dysphoric mood. 

The veteran was given a VA respiratory examination in March 
1998.  He reported breathing problems for the past eight 
years with heavy breathing and heaviness in the chest after 
exercise.  There was no evidence of underlying condition for 
restrictive disease.  The diagnosis was a lung condition of 
unclear etiology.  The examining doctor stated that 
complaints appeared most likely related to acid reflux due to 
the veteran's hiatal hernia.  

The veteran reported epigastric pain on an initial visit for 
treatment at a VA medical facility in April 1998.  He 
reported symptoms such as occasional abdominal pain.  
Examination of the abdomen included mild epigastric 
tenderness.  There was a big mid abdominal scar.  Diagnoses 
included stable hypertension, insomnia, history of hiatal 
hernia, status post multiple hernia surgeries, and a history 
of  gastroesophageal reflux disease (GERD).  

On VA respiratory examination in May 1998, pulmonary function 
tests showed mild restriction.  The diagnosis was a lung 
condition of unknown etiology; the examining VA doctor stated 
that it was "as likely as not" that the veteran's acid 
reflux due to hiatal hernia contributed to the lung 
condition.  

The veteran was given a VA respiratory examination in 
December 1998 for complaints of dyspnea on exertion that had 
started about one year earlier.  Whereas he had been a 
fitness instructor in service, he was now having problems 
with fatigue and shortness of breath and reported weight gain 
due to inactivity.  Pulmonary function tests from April and 
December 1998 showed mild restrictive lung disease.  There 
was a possibility of reactive airways disease, but other 
measurements were more suggestive of restrictive lung disease 
than obstructive lung disease.  There was evidence on X-rays 
of old granulomatous disease, but not interstitial lung 
disease.  The examining VA doctor stated that the presumptive 
diagnosis was mild restrictive lung disease of unknown 
etiology, although aspects of the history and physical 
examination were not consistent with this; the VA doctor had 
reservations about his diagnosis.  

Spirometry in January 1999 was normal except for an isolated 
abnormality that was suggestive for small airways disease.  

On VA examination in July 1999, the veteran complained of 
progressively worsening and constant left elbow and left 
shoulder pain with popping and clicking when flexing, 
extending, or twisting.  He had some crepitance with 
extension of the left elbow; forearm pronation was full at 80 
degrees, as was supination at 85 degrees; flexion of the 
elbow was from 0 to 145 degrees.  He had full shoulder 
elevation, flexion, abduction, and internal and external 
rotation.  The impression was elbow pain likely secondary to 
overuse, injury, and arthritis.  However, the impression was 
pending X-rays, which subsequently were normal for the left 
elbow and left shoulder.  Chest X-rays showed costochrondryle 
calcification over the right upper lung zone and evidence of 
old granulomatous disease; there was no effusion, and the 
diagnosis was only that of a minor abnormality.

He was treated for bright red blood per rectum and GERD in 
November 1999.

On VA joints examination in April 2000, the veteran 
complained of left elbow pain.  Physical examination of the 
left elbow, including range of motion, was normal.  The 
diagnoses included mechanical elbow pain with normal X-ray 
and normal examination.  

When given a VA respiratory examination in April 2000, he 
complained of mild shortness of breath when climbing stairs.  
The diagnosis was mild chronic obstructive pulmonary disease 
(COPD).  Spirometry found no obstruction, but he had some 
mild restriction and suggestion of small airway disease.  

The veteran and his wife testified before a decision review 
officer at the RO in August 2000.  They stated they thought 
the lungs and pancreas were damaged during surgery in service 
related to a hiatal hernia and complications.  He said he 
currently had shortness of breath and a feeling that 
something was wrong with his pancreas.  He reported weakness 
and occasional popping of his left elbow, giving way and 
swelling of his right ankle, blurred vision, an itchy scar on 
his back and recurring mole on the left part of his back, 
chest pain possibly related to a hiatal hernia, and sleeping 
problems and a bad temper.  He denied post-service treatment 
for the conditions.

On esophagogastroduodenoscopy (EGD) in March 2001, given for 
complaints of dysphagia, impressions were mild esophagitis, 
surgical changes of the stomach, and successful esophageal 
dilation, but an otherwise normal EGD.

In August 2001, the RO awarded service connection and a 10 
percent rating for an abdominal scar that resulted from the 
hiatal hernia surgery.  

The veteran was given a VA examination in October 2001 for 
continued intermittent abdominal pain and diffuse abdominal 
pain that was crampy; he reported being unable to pass flatus 
or have a bowel movement for one to two days.  He denied 
nausea and vomiting, but he reported fluctuations in weight 
and red blood per rectum.  There was a well healed scar on 
the abdomen.  The abdomen was mildly distended; he had good 
bowel sounds, mild tympany to percussion, and mild tenderness 
to deep palpation in the right and lower quadrants.  No 
external hemorrhoids or fissures were noted.  No bright red 
blood was noted.  The impression was intermittent crampy 
abdominal pain associated with bloating, status post multiple 
abdominal surgeries and a history of small bowel obstruction 
which again was concerning for intermittent small bowel 
obstruction versus irritable bowel syndrome.  The doctor said 
that symptoms were a direct result of the initial hiatal 
hernia repair surgery.  There also was a diagnosis of 
hematochezia, but he was not significantly anemic or 
hemodynamically compromised; the likely source was anorectal.  

Colonoscopy in November 2001 showed hemorrhoids that were not 
bleeding or thrombosed and diverticulosis.  

In a November 2001 decision, the RO continued the 10 percent 
rating for the service-connected gastrointestinal condition, 
which was now described as including status postoperative 
hiatal hernia with history of perforation of the anterior 
esophagus, tightness of the gastroesophageal junction, and 
gastroesophageal reflux, as well as status postoperative 
abdominal adhesions and small bowel obstruction.

II.  Analysis

Through discussions in correspondence, the RO decisions, the 
statements of the case, and the supplemental statements of 
the case, the VA has informed the veteran of the evidence 
necessary to substantiate his claims and of his and the VA's 
mutual responsibilities for providing evidence.  Relevant 
medical records and necessary examinations have been 
obtained.  The VA has satisfied the notice and duty to assist 
provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


1.  Evaluation of gastrointestinal condition

The RO has granted a 10 percent rating for a service-
connected gastrointestinal conditions which has most recently 
been described as including status postoperative hiatal 
hernia with history of perforation of the anterior esophagus, 
tightness of the gastroesophageal junction, and 
gastroesophageal reflux, as well as status postoperative 
abdominal adhesions and small bowel obstruction.  

The veteran states that the different aspects of this 
condition should be rated separately.  However, regulation 
states that there are diseases of the digestive system, 
particularly within the abdomen, which, while differing in 
the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area do not 
lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 
C.F.R. § 4.113.  Moreover, regulation provides that ratings 
under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, 
and 7345 to 7348 inclusive will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.  Thus the Board agrees with 
the RO that only one rating may be assigned, although the 
Board has considered that the single rating may be elevated 
to the next higher evaluation based on the overall severity 
of the condition.

Adhesions of the peritoneum are rated 50 percent when severe; 
definite partial obstruction shown by X-ray, with frequent 
and prolonged episodes of severe colic distension, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage.  The condition 
is rated 30 percent when moderately severe; partial 
obstruction manifested by delayed motility or barium meal and 
less frequent and less prolonged episodes of pain.  The 
condition is rated 10 percent when moderate; pulling pain on 
attempting work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distension.  
38 C.F.R. § 4.114, Diagnostic Code 7301.

A 60 percent rating is assigned for a hiatal hernia when 
there are symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  A 30 percent rating for hiatal hernia requires 
persistent recurrent epigastric distress with dysphagia 
(difficulty swallowing), pyrosis (heartburn), and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating requires two or more of the symptoms for the 
30 percent evaluation of less severity.  38 C.F.R. § 4.114, 
Code 7346.

The veteran had multiple operations during service for 
gastrointestinal problems.  Medical records since service 
show he continues to have gastrointestinal symptoms similar 
to those found in adhesions of the peritoneum, as well as 
symptoms of a hiatal hernia.  The medical records show that 
overall the aggregate gastrointestinal impairment is more 
than what is contemplated by the existing 10 percent rating.  
In the judgment of the Board, the different aspects of the 
veteran's service-connected gastrointestinal condition 
(status postoperative hiatal hernia with history of 
perforation of the anterior esophagus, tightness of the 
gastroesophageal junction, and gastroesophageal reflux, as 
well as status postoperative abdominal adhesions and small 
bowel obstruction) result in overall impairment equivalent to 
that found in a hiatal hernia in which there are symptoms 
productive of considerable impairment of health, or that 
found in moderately severe adhesions of the peritoneum.  With 
consideration of Diagnostic Codes 7301 and 7346, and the 
regulation permitting elevation of the gastrointestinal 
rating to the next higher level, the Board finds that the 
veteran's overall service-connected gastrointestinal 
disability is 30 percent, and thus a higher rating to this 
level is granted.  

The evidence does not show gastrointestinal impairment which 
could be rated as more than 30 percent at this time.  The 
Board notes that while the veteran's gastrointestinal 
disability may have fluctuated on a day to day basis, there 
are no distinct periods of time, since the effective date of 
service connection, during which the condition has been other 
than 30 percent disabling.  Thus other "staged ratings" 
since the effective date of service connection are not in 
order.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
assigning a higher rating of 30 percent for the 
gastrointestinal condition, the Board has considered the 
benefit-of-the-doubt rule.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

2.  Claims for service connection

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection will be presumed for certain chronic 
diseases (e.g., arthritis) which are manifest to a 
compensable degree within the year after service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection requires competent evidence that a claimed 
disability currently exists.  Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

With regard to the claim for service connection for residuals 
of surgery to the lungs and pancreas, the Board initially 
notes that the veteran separately been claimed service 
connection for a respiratory condition (COPD) claimed as due 
to undiagnosed illness.  That is a separate issue, which the 
RO denied in an August 2001 decision, and it is not before 
the Board.  The present claim is specifically limited to 
residuals of multiple in-service hiatal hernia/abdominal 
surgeries that are alleged to have resulted in damage to the 
lungs and the pancreas.  While the veteran had multiple 
hiatal hernia/abdominal surgeries in service, a review of the 
related records reveals no damage to the lungs or pancreas as 
a result of these surgeries.  Also, while post-service 
examinations show various symptoms related to 
gastrointestinal disorders, they do not show any evidence of 
any damage to the lungs or pancreas.  Accordingly, service 
connection for residuals of surgery to the lungs and pancreas 
is not warranted.  

With regard to the left elbow, on his separation examination, 
the veteran described left elbow pain.  However, a VA 
examination from June 1996, immediately after separation from 
service, revealed no swelling or limitation of motion of the 
left elbow.  A later VA examination, in July 1999, diagnosed 
elbow pain likely secondary to overuse, injury, and 
arthritis, pending X-rays, but the ensuing X-rays of the left 
elbow were radiologically normal.  On further complaint of 
left elbow pain, a VA examination in April 2000 diagnosed 
mechanical left elbow pain, but the X-ray and examination 
were normal.  The veteran denies receiving any treatment for 
a left elbow condition since separation from service.  While 
the veteran has complained of left elbow pain at times, a 
pain complaint without medical evidence of an underlying 
disability is insufficient to establish service connection.  
Sanchez-Benitez v. West, 13 Vet.App. 282 (1999).  Absent a 
current diagnosis of an underlying left elbow disorder, 
service connection is not warranted.  Degmetich, supra.  The 
Board notes that service connection was denied by the RO in 
August 2001 for painful joints claimed as due to undiagnosed 
illness (Persian Gulf War provisions); that issue is not on 
appeal.  The Board has accordingly restricted its review to 
the specific claim on appeal. 

With regard to the right ankle, the service medical records 
refer to instances of right ankle pain during service, 
including an injury while playing basketball in 1979.  
However, the X-ray and physical examination at that time 
found no significant abnormalities, and the veteran was 
restricted for only several days by the acute and transitory 
residuals of the injury.  There was no right ankle pain 
reported at separation, and a VA examination from July 1996, 
immediately after service, found only a history of occasional 
right ankle swelling, which was not present.  The veteran 
denies receiving any treatment for a right ankle condition 
since separation from service.  There is no evidence of any 
current residuals of a right ankle injury.  As the medical 
evidence shows no current right ankle disability, service 
connection is not in order.  Degmetich, supra.

With regard to conjunctivitis, the veteran was diagnosed with 
conjunctivitis in December 1975; he was treated with eye 
drops.  For many years, he reported no similar symptoms until 
March 1991, when he was treated for an episode of epidemic 
keratoconjunctivitis, which was shown as resolving after a 
few days of treatment.  At the examination for the veteran's 
separation from service, his eyes were normal, and there were 
no findings of conjunctivitis.  Post-service medical records 
do not show conjunctivitis, and the veteran denies receiving 
any treatment for such problem.  As the medical evidence 
shows not current conjunctivitis disability, service 
connection is not in order.  Degmetich, supra.

With regard to residuals of the removal of a papule from the 
veteran's back, the record shows that such a papule was 
removed in June 1990 with liquid nitrogen.  The veteran 
contends that the papule or mole has returned and that it 
itches.  However, the medical evidence shows no residuals of 
this minor skin condition.  As the medical evidence shows not 
current related disability, service connection is not in 
order.  Degmetich, supra.

With regard to musculoskeletal chest wall pain, the service 
medical records mention chest pains on several occasions.  
There were several instances of cold-related chest pains.  
There were also pains in the chest area due to a 
gastrointestinal condition (which has since been service-
connected).  There is no objective medical evidence of 
separate chronic musculoskeletal chest pain since service.  
Service connection has been established for hypertension, and 
the veteran reports epigastric pain that is related to the 
service-connected gastrointestinal condition.  But the 
evidence does not show any independent musculoskeletal chest 
wall pain.  Absent competent medical evidence of the claimed 
condition, service connection is not warranted.  Degmetich, 
supra.

As to the above claims for service connection, the evidence 
shows the claimed conditions were not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against these claims for service connection, the benefit-
of-the-doubt rule does not apply, and these claims must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.





ORDER

A higher rating of 30 percent for a service-connected 
gastrointestinal disorder is granted.

Service connection for residuals of surgery to the lungs and 
pancreas is denied.

Service connection for residuals of a left elbow injury is 
denied.

Service connection for residuals of a right ankle sprain is 
denied.

Service connection for conjunctivitis is denied.

Service connection for residuals of a hyperkeratotic papule 
on the back is denied.

Service connection for musculoskeletal chest wall pain is 
denied.


REMAND

The remaining claim on appeal is service connection for a 
psychiatric disorder.  The Board finds that as to this issue 
there is a further VA duty to assist the veteran.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The veteran served on active duty for over 20 years.  Service 
medical records from this time include some isolated nervous 
complaints, although the records do not include a diagnosis 
of a chronic psychiatric disorder.  The veteran was released 
from active duty at the end of May 1996.  Only a short time 
later, at a July 1996 VA psychiatric examination, he was 
diagnosed as having an adjustment disorder.  The Board notes 
that an adjustment disorder may be only a transient problem, 
although at times it may become chronic.  See DSM-IV 
description of adjustment disorder; 38 C.F.R. §§ 4.125, 
4.130, Diagnostic Code 9440.  Since the VA psychiatric 
examination, the veteran has continued to voice nervous 
complaints, although there are no psychiatric treatment 
records.  As part of the duty to assist the veteran with this 
claim, another VA psychiatric examination is warranted to 
determine whether a chronic acquired psychiatric disorder is 
now present, and whether it is related to service.  Any 
recent psychiatric treatment records should also be obtained.

Accordingly, this issue is remanded for the following action:

1.  The RO should ask the veteran to 
identify any VA or non-VA medical 
providers who have treated him for 
psychiatric problems since service.  The 
RO should then obtain copies of the 
related medical records.

2.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination to determine the nature and 
etiology of any current psychiatric 
disorder.  The claims folder should be 
provided to and reviewed by the examiner.  
All current psychiatric conditions should 
be diagnosed, and the doctor should 
indicate whether there is a current 
chronic acquired psychiatric disorder.  
If the veteran is found to have a current 
chronic acquired psychiatric disorder, 
the doctor should provide a medical 
opinion, with adequate rationale, as to 
the date of onset and etiology of such 
disorder, including any relationship with 
active service.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for a psychiatric 
disorder.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and they should be given an 
opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



